Title: Jacques Rocquette, T.A. Elsevier & Pieter T. Rocquette to the American Commissioners, 6 March 1778
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen:
Rotterdam 6 March 1778
We begg leave to referr you to our last respects of the 2d. of past month. Since are deprived of your much esteemed Letters, this will be principally to inform you, that there are laÿing at Amsterdam two vessles in Loading for our Colonies, the one for Curacao, and the other for St. Eustatia. The first Shall Shut his bagg for letters the last of this month, and the Last the 18 or 20th. If you have anÿ thing, or anÿ Letters to Send outt to those Quarters, pray freely dispatch Same to us, and rely on our Exactitude, to forward Same with the utmost Care; We make free to repeat our request for the Indication of some Good houses both at St. Eustatia, as in the places of the united States.
Tobacco’s are now Selling as follows, Virginia 15 a [to] 15¼ styvers to 15⅜. styvers Maryland 14¾ a [to] 15. styvers Carolina Rice 42 shillings. Both the Articles are Scarce. We Should be very Glad to receive Some Consignments of them from your Countrÿmen, as they would reap very Great benefit by them, which would give us a very real Satisfaction. We remain most respectfullÿ Gentlemen Your most obedient and very humble Servants
J. RocquetteT: A: Elsevier &P. Th. Rocquette
B. Franklin S. Deane & A. Lee. Esqrs. at Paris.
 
Addressed: To / B. Franklin / S. Deane / A Lee / Esqrs / Paris.
Endorsed by John Adams: Rocquette. Amsterdam 6 March 1778
